Order entered May 21, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01651-CV

                               CITY OF DALLAS, Appellant

                                              V.

                           DIANE SANCHEZ, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-08320-J

                                          ORDER
        We GRANT appellees’/cross-appellant’s May 19, 2014 unopposed motion for extension

of time to file cross-appellant’s reply brief and ORDER the brief be filed no later than May 27,

2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE